PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Prasad et al.
Application No. 16/999,551
Filed: 21 Aug 2020
For: PROCESS FOR THE PREPARATION OF FUNCTIONALIZED WEATHER-RESISTANT AND SLOW-DECAYING GEOTEXTILES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed January 26, 2022, to accept a certified copy of a foreign application.  This is also a decision on the Petition under 37 CFR 1.182 for Expedited Consideration, filed February 25, 2022.

As the requisite $420.00 petition fee has been received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.55(f) is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Indian Patent Application No. 201911033776 on January 12, 2021.  As such, all of above listed requirements have been fulfilled.

This application is being referred to the Office of Data Management for processing into a patent.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET